DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) was submitted on 09/15/2020. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3.	Claim 1 of this Application No. 17/021,344 is patentably indistinct from claim 26 of the issued Patent No. US 10,812,803 (Re Appl. No. 15/264,647), pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  
For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Although the claims at issue are not identical in syntax, the difference is insignificant where the instant claim 1 adds a supplementary limitation specifying the reconstruction process of the current block i.e., “reconstructing a current block based on the derived final prediction value for the current block, “, which in fact would represent the obvious scope and outcome of the conflicting patent claim 26 in view of the identically recited previous claim limitations, hence not being patentably distinct from each other.

Claim Rejections - 35 USC § 103
	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 - 6 are rejected under 35 U.S.C. 103(a) as being obvious over Jaehyun Lim et al., (hereinafter Lim) (US 2011/0293001) in lieu of Prov. Appl. No. 61/347,821 filed on May 25, 2010.

Re Claim 1. Lim discloses, an image decoding method performed by an image decoding apparatus, comprising (Fig.20, Par.[0031]): 
deriving a first prediction value for a current block by performing prediction using, 5as a first reference sample, at least one of neighboring samples adjacent to the current block (deriving a first prediction value for the pixel RB obtained from the neighboring samples, either top or left,  Fig.1, Par.[0012],[0035]-[0036]); 
deriving a second prediction value for the current block by using, as a second reference sample, at least one of a reference sample positioned in the current block or a left upper corner sample adjacent to a left upper corner of the current block (deriving a second prediction value of the sample in the current block by using a top-left e.g., left upper corner, reconstructed reference sample, Par.[0087], Fig.19); 
10deriving a final prediction value for the current block by using values obtained by applying a first weight to the first prediction value and applying a second weight to the second prediction value (deriving the current predicted value of the current sample RB, based on the combination of the two weighted linear interpolations, Par.[0062]-[0064] and Fig.12); and 
reconstructing a current block based on the derived final prediction value for the current block, 15wherein the first weight and the second weight are determined based on an intra prediction mode of the current block (generating the prediction current block pixels e.g., C, by summing the weighted first prediction value Par.[0064] and Equation below 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and the second fixed prediction value RB,  positioned within the current block and being obtained by DC prediction i.e., by averaging or weighting the neighboring samples T and L, per Fig.5 and Par.[0042]-[0045]).  
The ordinary skill in the art would have found obvious at the time the invention was made to consider under the broadest reasonable interpretation of the recited claim language that each and every functional limitation finds a direct correspondence in the teachings of Lim, by disclosing the prediction process of a current pixel value by applying the sum of weighted values of a first and a second reference samples obtained from two neighboring reconstructed samples and of a sample positioned within the current block respectively. By applying known prediction methods and combining them for determining a final prediction value of a current pixel block described by Lim, deems the claimed matter predictable, hence obvious.

Re Claim 2. Lim discloses, the method of claim 1, wherein the deriving of the second prediction value further comprises: 
20determining a position of the second reference sample; 
reconstructing the second reference sample of the determined position; and 
deriving the second prediction value using the reconstructed second reference sample (the second prediction value is based on the distance i.e., the position of the reference sample to the reconstructed reference sample depicted in Fig.16, Par.[0080] or where the second reference sample is at top-left position, deriving the prediction value per Par.[0087] Fig.19).  

Re Claim 3. Lim discloses, the method of claim 2, wherein the determining the position of the second-37- reference sample determines a predetermined fixed position as the position of the second reference sample (the fixed position is identified by the reference sample “C” at the bottom-right position, Par.[0085],Fig.18).  

Re Claim 4. Lim discloses, the method of claim 2, wherein the determining the position of the second 5reference sample determines the position of the second reference sample using neighboring block information included in one or more reconstructed neighboring blocks, the one or more reconstructed neighboring blocks being blocks adjacent to the current block and the neighboring block information being at least one of partition information, prediction direction information, and quantization parameter information of 10the reconstructed neighboring blocks (Par.[0006],[0007], [0078]-[0079], [0081]… Fig.14, 15 ).  

Re Claim 5. This claim represents the encoding method processing the prediction part of the of the original image (Lim; Par.[0006]) performing each and every limitation of claim 1 and in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 6. This claim represents the a non-transitory computer-readable recording medium storing a bitstream (Lim; Par.[0006], [0090]) that is received and decoded by an image decoding apparatus and used to reconstruct an image performing each and every limitation of claim 1 and in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis.
Conclusion
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS I. KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on 7:30 AM to 5:00 PM EST Monday-Friday.
	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487


/DRAMOS KALAPODAS/